Case: 16-13447   Date Filed: 07/06/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13447
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:15-cv-00232-RBD-GJK



LUIS ALFREDO LUCIANO, JR.,

                                                          Petitioner-Appellant,

                                 versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                       Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (July 6, 2017)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
               Case: 16-13447     Date Filed: 07/06/2017     Page: 2 of 5


      Luis Luciano, Jr., a Florida prisoner, appeals pro se the district court’s denial

of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. He

argues that the Supreme Court’s procedural-default exception in Martinez v. Ryan,

132 S. Ct. 1309 (2012), should be extended to claims of ineffective assistance of

appellate counsel; otherwise no court will ever consider his underlying ineffective

assistance claim. We issued a certificate of appealability on the following issue:

             Whether the district court erred in determining that the
             procedural default of Mr. Luciano’s claim of ineffective
             assistance of appellate counsel was not excused under
             Martinez v. Ryan, [132 S. Ct. 1309 (2012).]

      We review de novo a district court’s legal conclusions in § 2254

proceedings, and its findings of fact for clear error. Osborne v. Terry, 466 F.3d
1298, 1304-05 (11th Cir. 2006).

      Under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), a federal court may not grant habeas relief until the petitioner

exhausts state court relief. 28 U.S.C. § 2254(b)(1)(A). Pursuant to the procedural

default doctrine, if a state prisoner defaults his federal claims in state court

pursuant to an independent and adequate state procedural rule, federal habeas

review of the claims is barred unless the prisoner can demonstrate cause for the

default and actual prejudice. Lambrix v. Sec’y, Florida Dep’t of Corr., 756 F.3d
1246, 1260 (11th Cir. 2014). Additionally, a claim is procedurally defaulted if the

petitioner failed to exhaust his state remedies, and the court to which he would

                                            2
               Case: 16-13447     Date Filed: 07/06/2017    Page: 3 of 5


have to present his claims in order to satisfy the exhaustion requirement would find

the claims procedurally barred. Snowden v. Singletary, 135 F.3d 732, 736 (11th

Cir. 1998). As a general matter, the lack of an attorney or attorney error in state

post-conviction proceedings does not establish cause to excuse a procedural

default. Lambrix, 756 F.3d at 1260 (citing Coleman v. Thompson, 501 U.S. 722,

757 (1991)).

      In Martinez, the Supreme Court announced an equitable and non-

constitutional exception to Coleman’s holding—that ineffective assistance of

collateral counsel cannot serve as cause to excuse a procedural default—in these

limited circumstances: (1) a state requires a prisoner to raise ineffective-trial-

counsel claims at an initial-review collateral proceeding; (2) the prisoner failed to

properly raise ineffective-trial-counsel claims in his state initial-review collateral

proceeding; (3) the prisoner did not have collateral counsel or his counsel was

ineffective; and (4) failing to excuse the prisoner’s procedural default would cause

the prisoner to lose a substantial ineffective-trial-counsel claim. Martinez, 132
S. Ct. at 1318. The Supreme Court noted that the rule in Coleman governed in all

but these limited circumstances. Id. at 1320. The decision did not concern

attorney errors in other kinds of proceedings, including appeals from initial-review

collateral proceedings, second or successive collateral proceedings, and petitions

for discretionary review in a state’s appellate courts. Id. The Supreme Court noted


                                           3
               Case: 16-13447      Date Filed: 07/06/2017    Page: 4 of 5


that its limited qualification in Martinez reflected the right to the effective

assistance of trial counsel and the prisoner’s inability to raise his ineffective-trial-

counsel claims on direct appeal. Id. Subsequently, the Supreme Court extended

Martinez’s “narrow exception” to cases where state law technically permits

ineffective-trial-counsel claims to be presented on direct appeal but state

procedures make it virtually impossible to actually raise the claim on appeal.

Trevino v. Thaler, 133 S. Ct. 1911, 1918-21 (2013).

      We have “repeatedly underscored [Martinez’s] narrow scope.” Chavez v.

Sec’y, Florida Dep’t of Corr., 742 F.3d 940, 945 (11th Cir. 2014). In Arthur v.

Thomas, we held that Martinez explicitly relates to excusing a procedural default

of ineffective-trial-counsel claims, and does not apply to AEDPA’s limitations

period or any potential tolling of that period. 739 F.3d 611, 631 (11th Cir. 2014).

We stated that any broadening of Martinez would ignore the Supreme Court’s

emphatic statements that Martinez creates only a narrow exception to Coleman’s

general rule. Id. We also stated that the narrow exception in Martinez is designed

to be difficult to meet in order to ensure that state court judgments are accorded the

finality and respect necessary to preserve the integrity of legal proceedings within

our system of federalism. Id.

      Similarly, in Chavez, we emphasized that the equitable rule established in

Martinez applies only to excusing the procedural default of ineffective-trial-


                                            4
                Case: 16-13447    Date Filed: 07/06/2017    Page: 5 of 5


counsel claims. 742 F.3d at 945. Accordingly, we held that Chavez could not

present a freestanding Martinez claim for ineffective assistance of his state

collateral counsel. Id. In Gore v. Crews, we did not extend Martinez to include a

claim that state collateral counsel was ineffective for failing to exhaust in state

court that the prisoner was mentally incompetent to be executed, because it was not

a claim that trial counsel was ineffective, and because the claim was not

procedurally barred. 720 F.3d 811, 814-17 (11th Cir. 2013) (affirming the district

court’s dismissal without prejudice of Gore’s § 2254 petition and denying a stay of

execution).

        We find no error in the district court’s determination that Martinez does not

apply to Luciano’s claim of ineffective assistance of appellate counsel. We have

repeatedly underscored Martinez’s narrow scope, and emphasized that Martinez

applies only to excusing a procedural default of ineffective-trial-counsel claims.

Chavez, 742 F.3d at 945. Any broadening of Martinez to excusing a default of

ineffective-appellate-counsel claims would ignore the Supreme Court’s emphatic

statements that Martinez creates only a narrow exception to Coleman’s general

rule.

        AFFIRMED.




                                           5